On Petition for Rehearing.
Lairy, J.
— On his petition for rehearing appellee calls the attention of the court to the case of Hudson Tp. v. Smith (1914), 182 Ind. 260, 106 N. E. 359, in which a construction was placed on the act of the general assembly of 1907 entitled: “An act concerning the vacation of plats of land or any part thereof and for the disannexation of territory from the corporate limits of cities and towns.” Acts 1907 p. 617, §§8908-8920 Burns 1914. In the case cited the decision was to the effect that, in so far as that statute conferred power on the circuit courts of the state to act in the vacation of streets, the jurisdiction of such courts is concurrent with the jurisdiction of the city or town, and that where the road to be vacated does not lie within the limits of an incorporated city or town the circuit court has jurisdiction concurrent with boards of commissioners. It is claimed by appellee that the rule announced in that case applies to the case at bar, and requires this court to hold that the circuit court of Gibson county had jurisdiction of this matter concurrently with the authorities of the city of Princeton. It is asserted that the court in its original opinion denied the jurisdiction of the trial court without referring to the case cited and without distinguishing it or pointing out any reason to show that the rule announced therein was inapplicable to the case in hand,
*5906. In this counsel for appellee are in error. In the original opinion it is pointed out that §8961 Burns 1914, §267, Acts 1905 p. 219, confers on cities and towns, except where otherwise provided by law, exclusive power over streets, with authority to lay out, survey, extend and open streets and alleys, and to straighten, widen and alter and otherwise improve the same. It is held that this act confers on the city or town authorities exclusive jurisdiction to narrow the width of a street, and that such exclusive power still abides with such authorities unless the act of 1907, supra, heretofore cited, must be so construed so as to confer like power and jurisdiction on the circuit courts of the various counties. It is then pointed out that the purpose of the act of 1907, supra, was to authorize proceedings before circuit courts for the purpose of vacating plats or streets in' whole or in part, and that as applied to streets it authorizes proceedings in such courts to vacate the whole of a street, or to vacate the whole width of some part of a street, but that it does not authorize a proceeding to vacate a portion of a street longitudinally along either of its sides so as to narrow the street and leave the remainder still open as one of the streets of the city or town. Attention is called to the last section of the act of 1907, supra, which provides that the act shall not have the effect to repeal any existing law, but shall be supplementary to other laws then existing. In view of this provision, the court holds that the act of 1907, supra, will not be construed to alter existing laws further than its express provisions indicate; and, as there is no express provision authorizing proceedings m the circuit court brought for the purpose of narrowing the width of existing streets, it is held that circuit courts have no jurisdiction of such proceedings. The exclusive power to change and alter *591streets in that particular rests with the authorities of the cities and towns.
As tending to show that the act conferring jurisdiction on circuit courts in reference to vacation of streets was not intended to apply to proceedings having for their purpose the narrowing of existing streets, the original opinion calls attention to the grounds of remonstrance provided for in the act, and also presents other reasons in support of the conclusion reached which need not be repeated here.
The case cited by appellee is clearly reconcilable with the case at bar. Petition for rehearing overruled.
Note. — Reported in 113 N. E. 999, 120 N. E. 598. See under (3) 7 Ann. Cas. 325, 20 Ann. Cas. 1318, Ann. Cas. 1917E 934, 38 Cyc 329; (4) 2 C. J. 221.